Citation Nr: 9931781	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  94-35 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1. Entitlement to an increased evaluation for residuals of a 
left hand injury, currently evaluated as 20 percent 
disabling.

2 Entitlement to service connection for arthritis of the 
left hand.

3.  Entitlement to total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

T.J. Kniffen, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1959 to 
April 1963.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1993 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO), 
Fort Harrison, Montana.


REMAND

In January 1997, the Board remanded this case to the RO for 
the following reasons: obtain names of medical care providers 
who provided treatment to the veteran since November 1994, 
obtain clarification from the veteran of claims he was 
pursuing, obtain relevant records from the Social Security 
Administration and schedule the veteran for a VA medical 
examination in connection with service-connected residuals of 
his left hand injury.  

In response to the remand, the RO obtained Social Security 
medical records from 1990 and 1995, the name and address of a 
private physician who treated the veteran in 1995, and two VA 
examinations of the veteran's left hand, orthopedic and 
neurological.  

In March 1999, the RO provided a Supplemental Statement of 
the Case to the veteran that continued evaluation of 
residuals of left hand injury as 20 percent disabling.  The 
RO, in March 1999, also issued a rating decision to the 
veteran.  In that rating decision the RO denied service 
connection for arthritis of the left hand as secondary to 
residuals of left hand injury and entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU).  The RO issued that 
rating decision in response to the January 1997 Board remand 
in which the Board noted the veteran and his representative 
had raised claims of entitlement for service connection of 
arthritis as secondary to residuals of his left hand injury 
and entitlement to TDIU.

In August 1999, the veteran's representative stated in a 
written brief, "In the March 1999 rating decision, the AOJ 
denied entitlement to service connection for arthritis of the 
left hand and entitlement to a total rating based on 
individual unemployability due (IU) due to service-connected 
disabilities.  The rating board cited to 38 C.F.R. §§ 3.321 
(b), 4.16 as a basis for denying the claim.  No indication is 
shown in the record, that consideration was given to the 
provisions of 38 C.F.R. 4.40, 4.45."  The veteran's 
representative continued:

"The veteran should be accorded a social and 
industrial survey to determine the impact of the 
service-connected disabilities on the veteran's 
ability to work and to carry out other activities 
of daily living."

		"The veteran should be accorded VA examinations...as 
to the
		veteran's functional impairment due to the service-
connected 
		disabilities."

The Board considers this statement of the veteran's 
representative a notice of disagreement regarding entitlement 
to service connection for arthritis as secondary to residuals 
of left hand injury and entitlement to TDIU.  Therefore, a 
Statement of the Case that addresses both matters is required 
to be submitted to the veteran and his representative.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §20. 200, 201 
(1999).

In connection with the claim for service connection of 
arthritis as secondary to left hand injury, the Board notes 
the evidence of record contains an April 1987 statement of 
D.T., M.D., "...[the veteran's] hand arthritic complaints 
could reasonably be related to his injury back in 1961."  
Dr. D.T. further stated, "...[the veteran] had an injury to 
his left hand while he was in service in 1961...[the veteran] 
states that he did have some problems with stiffness, 
particularly in that hand...but then in 1980 was bothered with 
some aches in the hand...".  F.F., M.D, stated in August 1988, 
"It is my opinion that the arthritic pain he is now 
experiencing is most likely due to the injury in his medical 
history."  The Board notes that the March 1999 rating 
decision does not make reference to any of these medical 
opinions.  

Thus, to ensure that VA has satisfied its duty to assist the 
veteran, the case is REMANDED to the RO for the following 
action:

The RO should take appropriate action to prepare and 
submit to the veteran and his representative a Statement 
of the Case regarding denial of entitlement to service 
connection for arthritis of the left hand and denial of 
entitlement to TDIU.  If, in the opinion of the RO, 
additional evidentiary development, including physical 
examination of the veteran or a VA social and industrial 
survey, is deemed to be necessary, such should be 
accomplished.  The RO should carefully review the 
medical opinions referenced above.  The veteran should 
be advised of his appeal rights.

The RO and the veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the U. S. Court of Appeals 
for Veterans Claims (Court).  The Court has stated that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Court are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.

Because the issue of service connection of arthritis of the 
left hand is inextricably intertwined with the issue of 
increased ratings of residuals of left hand injury, see 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991), 
consideration of the increased rating issue is deferred 
pending the above development.





		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



